DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2020 and 01/11/2022 have been considered by the examiner.

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Status
Claims 1-20 are pending, with claims 1-20 being examined and no claims deemed withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beer et al. US 20100015614 A1, hereinafter Beer in view of Phillips et al. “Continuous analysis of dye-loaded, single cells on a microfluidic chip” Lab Chip, 2011, 11, 1333, as cited in IDS filed 05/29/2020 hereinafter Phillips.
Regarding claim 1, Beer discloses a method for detection (Abstract), the method comprising loading a sample containing cells (par 11) on at least one site of a digital microfluidic device (Fig 1) thereby forming a virtual microwell. Immobilizing the cells on the at least one site (par 26) selecting at least one immobilized cell (par 26).
Lysing the at least one selected cell using a laser source (par 53) to produce lysate within its corresponding virtual microwell (par 26). Displacing a droplet of liquid to the corresponding virtual microwell for collecting the lysate (par 55). Moving the droplet containing the lysate from the corresponding virtual microwell to a designated site (par 55).
Beer does not disclose that the laser source is a pulsed laser source. 
However, Phillips is in the analogous art of laser-based lysis in microfluidic chips (Abstract) and discloses that commercially available pulse lasers are capable of lysing cells (p. 1335, first column, first full paragraph). The focused laser pulses did not interfere with concurrent separations (p. 1340, Section: Conclusion, second paragraph). Phillips discloses that laser based lysis is achieved using a microscope objective to focus the pulsed laser (p 1335, col 1, second full paragraph). Phillip incorporates by references Lai et al. “Characterization and use of laser-based lysis for cell analysis on-chip” J. R. Soc. Interface (2008) 5, S113–S121, hereinafter Lai as describing the delivery of the pulsed laser beam for cell lysis (p 1335, col 1, second full paragraph). Lai discloses that a microfluidic device can be placed on a microscope stage (Lai, Fig 1). Cells can be moved to be centered over the path of the focused laser pulse (p. S116, section 2.9, first paragraph) and that cell location to the pulsed laser beam is critical to determine if a cell is lysed or porated (p S118, section 3.3, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser source of Beer to incorporate the microscope stage and pulsed laser source of Phillips. Doing so would provide a commercially available laser source that can lyse cells without interfering with concurrent separations and focusing a pulsed laser source as recognized by Phillips.

Regarding claim 2, Beer in view of Phillips incorporates by reference (par 25) Srinivasan et al. "An Integrated digital microfluidic lab-on-a-chip for clinical diagnostics on human physiological fluids," Lab Chip , 2004, 4 , 310–315, hereinafter Srinivasan.
Beer discloses all of the limitations of claim 15, wherein the at least one site hydrophilic after protein fouling/adsorption from the sample (Srinivasan, p. 311, second column, fourth full paragraph).

Regarding claims 3 and 15, Beer in view of Phillips disclose all of the limitations of claim 1 and 2, wherein the digital microfluidic device includes a top plate (602) and a bottom plate (602) defining a space there between (Fig 6), and wherein each of the at least one site (109) has an external perimeter (Fig 1), each of the at least one site being defined on a surface of at least one of the plates for forming a corresponding virtual microwell (105), each corresponding virtual microwell having a virtual wall extending from the external perimeter of the site between the top and bottom plates (Fig 1), and wherein, upon illumination of the at least one selected targeted cell by the pulsed laser source, a plasma bubble is formed (Lai, S116, first column, last paragraph), in the virtual microwell (Beer, par 53), and wherein upon formation of the plasma bubble, the virtual wall deforms thereby absorbing energy released by the expanding plasma bubble (Beer, par 53).

Regarding claim 9, Beer in view of Phillips discloses all of the limitations of claim 1, wherein the control system includes electrodes as a droplet control means (par 30) for controlling displacement of droplets of fluid from a fluid reservoir towards the at least one site (Fig 3).

Regarding claims 10-12, Beer in view of Phillips discloses all of the limitations of claim 1, but does not disclose wherein the pulsed laser source is a nanosecond-pulsed laser, delivering pulses of at least 1 µJ, or a Q-Switched laser. 
However, Phillips reference Sims (Phillips, reference 22), is in the analogous art of laser-based cell lysis (Abstract). Sims discloses that nanosecond lasers such as a frequency-doubled Q-switched Nd:YAG laser delivering pulses of 10-100 µJ are capable of lysing cells (p. 4572, last paragraph – p. 4573, first paragraph). Different power levels generate shockwaves that disrupt the cells in different manners and allows of cells to be lysed at greater distances from the focal point of the pulsed laser (p. 4573, second column, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the picosecond pulsed laser of Beer in view of Phillips with the nanosecond pulsed, frequency-doubled Q-switched Nd:YAG laser delivering pulses of 10-100 µJ of Sims. Doing so would obtain predictable results of a laser capable of lysing cells.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claim 13, Beer in view of Phillips in view of Sims discloses all of the limitations of claim 10, wherein the nanosecond-pulsed laser is a Nd-based laser (Sims, p. 4572, last paragraph – p. 4573, first paragraph).

Regarding claim 14, Beer in view of Phillips in view of Sims discloses all of the limitations of claim 10, wherein the nanosecond-pulsed laser produces a pulsed-laser beam at 532 nm (Sims, p. 4572, last paragraph – p. 4573, first paragraph).

Claims 4-7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Phillips as applied to claims 1 and 2 above, and further in view of Brown et al. “Sampling Efficiency of a Single-Cell Capillary Electrophoresis System ” Cytometry Part A 71A: 882-888, 2007, hereinafter Brown.
Regarding claims 4 and 16, Beer in view of Phillips discloses all of the limitations of claim 1, wherein said at least one site is a plurality of sites (par 26), and the control system is programmed including steps of moving of droplets to said plurality of sites (par 26). Selecting of the cells to be lysed at each of said plurality of sites (par 53). Selecting a first site to illuminate the selected cell at that site (par 53). Collecting the lysate at each site (pars 53-55).
Phillips discloses that laser based lysis is achieved using a microscope objective to focus the pulsed laser (p 1335, col 1, second full paragraph). Phillip incorporates by references Lai et al. “Characterization and use of laser-based lysis for cell analysis on-chip” J. R. Soc. Interface (2008) 5, S113–S121, hereinafter Lai as describing the delivery of the pulsed laser beam for cell lysis (p 1335, col 1, second full paragraph). Lai discloses that a microfluidic device can be placed on a microscope stage (Lai, Fig 1). Cells can be moved to be centered over the path of the focused laser pulse (p. S116, section 2.9, first paragraph) and that cell location to the pulsed laser beam is critical to determine if a cell is lysed or porated (p S118, section 3.3, first paragraph).
Beer in view of Phillips does not disclose moving of a stage to move the digital microfluidic device sequentially to bring each of the sites into a field of view of the pulsed laser source to lyse the selected cell to produce lysate at each site.
However, Brown is in the analogous art of single-cell lysis (Abstract) and discloses a system for lysing cells (Fig 1). A single cell is targeted and a microscope stage is translated to target and deliver a laser pulse on a sequence of single cells (p. 884, section: Laser Lysis, first paragraph). A 3-axis translation stage allows for precise positioning of the sample (p 883, section Capillary Electrophoresis, first paragraph) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beer in view of Phillips to incorporate the method of translating a microscope stage to target and deliver a laser pulse on a sequence of single cells of Brown. Doing so would allow precise positioning of the sample as recognized by Brown.

Regarding claim 5 and 17, Beer in view of Phillips in view of Brown discloses all of the limitations of claims 4 and 16. Brown discloses that the microscope stage is translated to target a single cell (p. 884, section: Laser Lysis, first paragraph). Brown further discloses that single cell lysis by laser is rapid and be performed such that single cells can be selected and lysed before stress pathway activation occurs (p 882, section: Single Cell, first paragraph).
Beer in view of Phillips in view of Brown does not disclose including calculating a shortest distance travelled by the stage to bring each of the plurality of sites into the field of view of the pulsed laser source sequentially.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try calculating a shortest distance travelled by the stage to bring each of the plurality of sites into the field of view of the pulsed laser source as translation of the stage requires time and so the shortest distance to travel would be the shortest time to translate as it is desirable to select and lyse a cell rapidly before stress pathway activation occurs as recognized by Brown with a reasonable expectation of success.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claims 6 and 18, Brown in view of Phillips discloses all of the limitations of claims 1 and 2, and that wherein the at least one selected target cell is a plurality of selected targeted cells (par 53), but does not disclose the control system being programmed for identifying a sequence of selected targeted cells to be lysed to minimize a time to perform the coordinating steps, wherein the plurality of selected targeted cells is within one field of view, or a plurality of field of views, or within a plurality of sites.
However, Brown is in the analogous art of single-cell lysis (Abstract) and discloses a system for lysing cells (Fig 1). A single cell is targeted and a microscope stage is translated to target and deliver a laser pulse on a sequence of single cells (p. 884, section: Laser Lysis, first paragraph). A 3-axis translation stage allows for precise positioning of the sample (p 883, section Capillary Electrophoresis, first paragraph). Brown discloses that the microscope stage is translated to target a single cell (p. 884, section: Laser Lysis, first paragraph). Brown further discloses that single cell lysis by laser is rapid and be performed such that single cells can be selected and lysed before stress pathway activation occurs (p 882, section: Single Cell, first paragraph). wherein the at least one selected targeted cell is a plurality of selected targeted cells (Brown, p. 884, section: Laser Lysis, first paragraph). The plurality of selected targeted cells is within a plurality of field of views (Brown, p. 884, section: Laser Lysis, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beer in view of Phillips to incorporate the method of translating a microscope stage to target and deliver a laser pulse on a sequence of single cells of Brown. Doing so would allow precise positioning of the sample as recognized by Brown.
Beer in view of Phillips in view of Brown does not disclose including identifying a sequence of selected targeted cells to be lysed to minimize a time to perform the lysing on all selected targeted cells.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try identifying a sequence of selected targeted cells to be lysed to minimize a time to perform the lysing on all selected targeted cells as translation of the stage requires time and so the shortest distance to travel would be the shortest time to translate as it is desirable to select and lyse a cell rapidly before stress pathway activation occurs as recognized by Brown with a reasonable expectation of success.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claims 7 and 19, Beer in view of Phillips in view of Brown discloses all of the limitations of claims 6 and 18. Brown discloses that the microscope stage is translated to target a single cell (p. 884, section: Laser Lysis, first paragraph). Brown further discloses that single cell lysis by laser is rapid and be performed such that single cells can be selected and lysed before stress pathway activation occurs (p 882, section: Single Cell, first paragraph).
Beer in view of Phillips in view of Brown does not disclose wherein the sequence of selected targeted cells is based on a shortest path between the plurality of selected targeted cells.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try calculating the sequence of selected targeted cells based on a shortest path between the plurality of selected targeted cells and so the shortest distance to travel would be the shortest time to translate as it is desirable to select and lyse a cell rapidly before stress pathway activation occurs as recognized by Brown with a reasonable expectation of success.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Phillips as applied to claims 1 and 2 above, and further in view of Brown, in further view of Xie et al. “Automated Translational and Rotational Control of Biological Cells With a Robot-Aided Optical Tweezers Manipulation System”, hereinafter Xie.
Regarding claims 8 and 20, Beer in view of Phillips discloses all of the limitations of claim 1. Phillips discloses that laser based lysis is achieved using a microscope objective to focus the pulsed laser (p 1335, col 1, second full paragraph). Phillip incorporates by references Lai et al. “Characterization and use of laser-based lysis for cell analysis on-chip” J. R. Soc. Interface (2008) 5, S113–S121, hereinafter Lai as describing the delivery of the pulsed laser beam for cell lysis (p 1335, col 1, second full paragraph). Lai discloses that a microfluidic device can be placed on a microscope stage (Lai, Fig 1). Cells can be moved to be centered over the path of the focused laser pulse (p. S116, section 2.9, first paragraph) and that cell location to the pulsed laser beam is critical to determine if a cell is lysed or porated (p S118, section 3.3, first paragraph).
Beer in view of Phillips does not disclose a translation mechanism for displacement of the stage, the translation mechanism being controlled by the control system. 
However, Brown is in the analogous art of single-cell lysis (Abstract) and discloses a system for lysing cells (Fig 1). A single cell is targeted and a microscope stage is translated to target and deliver a laser pulse on a sequence of single cells (p. 884, section: Laser Lysis, first paragraph). A 3-axis translation stage allows for precise positioning of the sample (p 883, section Capillary Electrophoresis, first paragraph) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beer in view of Phillips to incorporate the method of translating a microscope stage to target and deliver a laser pulse on a sequence of single cells of Brown. Doing so would allow precise positioning of the sample as recognized by Brown.
Beer in view of Phillips in view of Brown does not disclose that the translation mechanism for displacement of the stage is controlled by the control system.
However, Xie is in the analogous art of laser based optical tweezers (Abstract) and discloses a motorized stage (Fig 2) controlled by a control module (p544, second column, first paragraph) for automated control of biological cells (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the known technique of controlling a motorized stage by a control module for automated control of biological cells as disclosed by Xie to improve the similar device of Beer in view of Phillips in view of Brown in the same way.
See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salehi-Reyhani et al. “A first step towards practical single cell proteomics: a microfluidic antibody capture chip with TIRF detection” Lab Chip, 2011, 11, 1256, discloses a microfluidic device to capture, isolate, and transfer single cells to be lysed by a pulsed Nd:YAG laser.
Fan et al. “”Microfluidic digital PCR enables rapid prenatal diagnosis of fetal aneuploidy”, American Journal of Obstetrics and Gynecology Volume 200, Issue 5, May 2009, Pages 543.e1-543.e7 discloses a microfluidic diagnosis of a prenatal condition (Title) and discloses that microfluidic PCR can be used for rapid diagnostics of fetal aneuploidy with no risk of product contamination between PCR reactions and are universal and are not dependent on genetic polymorphisms (p 543.e4, third column, first paragraph). The robustness and simplicity of microfluidic PCR make it an attractive tool for rapid prenatal diagnostics (p 543.e6, first column, last paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797